Citation Nr: 0118129	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  00-18 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a major depression.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to January 
1965.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a May 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO). 

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required:  There must be a decision by the RO, 
the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis of the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (2000).

At the hearing held before a hearing officer at the RO in 
January 2001, the veteran and his representative addressed 
only two issues adjudicated by the RO in May 1999: (1) 
entitlement to service connection for a back disability; and 
(2) entitlement to service connection for headaches.  It 
appears that the veteran does not want to proceed before the 
Board with the issues of entitlement to service connection 
for depression and tinnitus.  However, in light of a review 
of the veteran's notice of disagreement and substantive 
appeal, unless (and until) he withdraws these claims in 
writing, they remain before the Board.  See AB v. Brown, 
6 Vet. App. 35 (1993) and EF v. Derwinski, 1 Vet. App. 324, 
326 (1991).  If the veteran does not wish to proceed with 
these issues, he is asked to withdraw the claims of 
entitlement to service connection for depression and tinnitus 
in writing.  38 C.F.R. § 20.204 (2000).


REMAND

At the hearing held before the RO in January 2001, the 
veteran noted that he worked for the United States Post 
Office one year after his discharge from active service.  He 
reported he was having difficulties at that time related to 
the disabilities that are the subject of this appeal.

In evaluating this case as a whole, the Board must note that 
recently enacted legislation, the Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former 
§ 5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)); 

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Under the VCAA, the Board finds that an effort must be made 
to obtain the records from the United States Postal Service 
that the veteran has alleged would substantiate his claim 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  In addition, the Board believes that under the 
VCAA an examination is required to determine the etiology of 
these disabilities.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
indicate specifically whether he desires 
to withdraw the claims of entitlement to 
service connection for entitlement to 
service connection for a major depression 
and tinnitus.  The withdrawal of these 
claims should be in writing.  If the 
veteran does not withdraw these claims in 
writing, they must be addressed by the RO. 

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  After securing any necessary 
authorization from the veteran, the RO 
should contact these health care providers 
in order to attempt to obtain copies of 
those treatment records that have not been 
previously secured.

3.  The RO should obtain from the United 
States Post Office and/or the Office of 
Personnel Management a copy of any 
disability determination or any personnel 
action based upon a disability made with 
respect to the veteran and a copy of the 
record upon which the award or 
determination was based.  The veteran is 
asked to assist the RO in obtaining this 
record.   

4.  The veteran should also be requested 
to indicate whether he is in receipt of, 
or has applied for, Social Security 
Administration benefits based upon 
disability.  If so, the RO should obtain 
from the Social Security Administration a 
copy of any disability determination made 
and a copy of the medical records upon 
which the award was based.  38 
U.S.C.A.§ 5106 (West 1991).

5.  The veteran should be requested to 
indicate whether he has received or 
applied for an award of workers' 
compensation benefits.  With authorization 
from the veteran, the RO should obtain 
through appropriate channels a copy of any 
workers' compensation determination made 
and a copy of the medical records upon 
which the award was based. 

6.  The RO should arrange for a VA 
examination by an appropriately qualified 
physician or physicians to determine the 
etiology of the veteran's disabilities.  
The claims folder, or the pertinent 
medical records contained therein, 
including the service medical records, 
must be reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be performed.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings.  Following the examination and 
a review of the record, the examiner 
should provide responses to the following 
questions:

(a) Does the veteran have a back 
disability?

(b) If a back disability is found, the 
examiner must indicate the degree of 
medical probability that this condition 
is related to the veteran's active 
service from April 1962 to January 1965?

(c) Does the veteran have headaches?

(d) If a chronic headache condition is 
found, the examiner must indicate the 
degree of medical probability that this 
condition is related to the veteran's 
active service from April 1962 to January 
1965?

In formulating these opinions, the 
physician or physicians should first 
consider all the evidence concerning the 
relevant medical history, including any 
statements of medical history provided by 
the claimant.  The physician or 
physicians should then indicate whether 
the opinion would vary and, if so, in 
what manner, if the correct medical 
history was deemed to be that recorded in 
the contemporaneous medical records in 
service and in the years more proximate 
to service.  

7.  Following completion of the 
foregoing, the RO should then review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.

8.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed. 

Thereafter, the RO should readjudicate these claims.  If the 
benefit sought on appeal remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





